Citation Nr: 9906356	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  95-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of gunshot wound of the right knee with chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1982 
to July 1990.  

The issue on appeal arises from a March 1994 rating action, 
in which the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, granted service 
connection for residuals of gunshot wound, right knee, and 
assigned a 10 percent disability rating effective May 1993. 

On a Form 9 filed in May 1995, the veteran indicated that he 
wanted to testify at the RO before a member of the Board of 
Veterans' Appeals (Board).  However, in a letter received by 
the RO in July 1995, the veteran indicated that he would 
rather testify before a local hearing officer.  The veteran 
testified before a local hearing officer in October 1995.

The Board remanded the veteran's claim for additional 
development in April 1997 and March 1998.  In an October 1998 
supplemental statement of the case, the RO confirmed the 10 
percent rating for residuals of gunshot wound to the right 
knee with chondromalacia, and the veteran's claim was 
subsequently returned to the Board.  


FINDINGS OF FACT

1.  The veteran has asserted that the symptoms of his right 
knee disability are worse than currently evaluated by the RO; 
all relevant evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by the RO.

2.  For the period prior to May 25, 1995, the appellant's 
service-connected residuals of gunshot wound of the right 
knee with chondromalacia was manifested by no more than 
slight right knee instability.

3.  For the period effective from May 25, 1995, the 
appellant's service-connected residuals of gunshot wound of 
the right knee with chondromalacia are manifested by 
moderate, and no greater, right knee recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of gunshot wound of the right knee with 
chondromalacia, for the period prior to May 25, 1995, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263, 7803, 7804, 7805 (as in effect in 1995 and 
currently); VAOPGCPREC 23-97 and 9-98.  

2.  The criteria for a 20 percent rating for residuals of 
gunshot wound of the right knee with chondromalacia, for the 
period effective from May 25, 1995, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263, 7803, 
7804, 7805 (1998); VAOPGCPREC 23-97 and 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in part, that the veteran 
sustained a right knee injury in August 1983 when he was shot 
with a .22 caliber handgun.  He was hospitalized and 
underwent irrigation and debridement of the right knee, as 
well as extraction of the bullet from the distal femur.  On 
admission, there was an entrance wound just superolateral to 
the right patella.  There was no exit wound.  There was 
normal sensation to the leg and normal muscle function.  X-
rays of the right knee revealed a metallic fragment within 
the distal femur which lay just anterior to the posterior 
cortex of the femur.  His postoperative course was 
complicated by a drainage of what appeared to be synovial 
fluid from the bullet wound which was allowed to heal by 
secondary intention.  

In May 1993, the veteran filed a claim concerning service 
connection for the residuals of a gunshot wound to his right 
knee.  

The veteran was examined for VA purposes in July 1993.  He 
reported that he had worked since February 1991 as an 
alignment mechanic, and had not lost any time from work in 
the prior 12 months.  He reported that his knee ached with 
pain and would swell when he did strenuous work.  He had 
sharp pain all around the knee joint.  He would have to ice 
his knee down after playing sports.  The knee bothered him 
all the time.  The job required him to do a lot of bending 
and his knee would hurt and swell after work.  He would have 
to ice it down frequently when he got home at night.  His 
knee also made a funny noise.  Upon examination, it was noted 
that the veteran had a vertical 8-inch scar which started at 
the tibia tuberosity on the right, coming around the patella 
on the medial side and extending upward.  Passive range of 
motion of the knee was "normal" and the knee was stable.  
There was no muscle atrophy.  When squatting down, the 
veteran could only go down about three-fourths of the way 
until discomfort stopped him.  The veteran limped ever so 
slightly on his right leg, and the examiner noted that it was 
not noticeable unless one were looking for it.  The diagnosis 
was postoperative arthrotomy right knee, by history for 
gunshot wound to the right knee.

An X-ray of the right knee taken in July 1993 revealed 
fragmentation of the tibial tubercle which was apparently due 
to old Osgood-Schlatter disease.  Bony architecture was 
otherwise normal.  Neither fractures nor definite radiopaque 
foreign bodies were seen.  

By a March 1994 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the right knee 
and assigned a 10 percent rating effective from May 1993. 

In August 1994, records from the Koger Center in Charlotte, 
North Carolina, were associated with the claims file.  These 
records reflect, in pertinent part, that in August 1994, the 
veteran sought outpatient treatment after complaining of 
"knee pains for a while."  Examination of the knee revealed 
mild diffuse tenderness on the right.  

In an August 1994 notice of disagreement, the veteran 
asserted that his knee condition had steadily worsened.  

By an April 1995 rating decision, the RO confirmed the 10 
percent rating assigned to the veteran's service-connected 
right knee disability.

In August 1995, medical records from the VA Medical Center 
(VAMC) in Salisbury, North Carolina, were associated with the 
claims file.  These records reflect, in part, that on July 
25, 1995, the veteran sought outpatient treatment after 
reporting that his right knee had been "locking up" on him 
and was causing pain.  On further questioning, the veteran 
explained this to be an inability to extend or flex his right 
knee at times over the prior two months.  This had increased 
in severity and occurrence.  Upon examination, an old 
surgical scar was noted on the medial aspect of the right 
knee.  There was no edema or limitation of motion.  The 
neurological examination was within normal limits.  An X-ray 
of the right knee revealed a metallic fragment and evidence 
of old surgery, although there was no effusion.  

In October 1995, the veteran testified before a local hearing 
officer.  He stated that he had to do a lot of lifting due to 
his work as a welder, and his knee would lock up when he got 
into tight spots.  When his knee "locked up," he just had 
to wait it out.  Sometimes the veteran would rub his knee 
down with ice which he carried with him at work.  The 
veteran's knee would occasionally buckle and he would feel 
pain as he walked on a flat surface.  The veteran claimed 
that his knee hurt "all the time" and he constantly wore a 
knee brace.  His knee would hurt more at various points in 
the day, and sometimes he would not be able to sleep.  He 
would just ice it down and try to sleep.  The veteran also 
reported constant swelling and said that he would take 
medication.  The veteran would occasionally have to call in 
sick because of his knee condition.  In the year during which 
the hearing was held, the veteran had taken four of a total 
seven "absent" days from work.  If he were to take more 
than seven days, he risked losing his job.  Apparently VA 
physicians were discussing the possibility of an arthroscope 
with the veteran and even a possible knee replacement.  

Subsequently in October 1995, additional records from the 
Salisbury VAMC were associated with the claims file.  These 
records indicate that in September 1995, the veteran 
complained of right knee pain, locking and giving way.  He 
claimed that his medications were not helping.  An 
examination revealed a well-healed midline incision.  Range 
of motion was slow from 0 to 100 degrees.  The patella was 
tender and the knee was stable to varus/valgus stress.  An X-
ray taken of the veteran's right knee revealed small extra 
osseous activity in the patellar ligament near the tibial 
tuberosity.  It was noted that this would not affect the 
knee's motion.  The radiologist further noted that the 
veteran's knee was "(n)ear normal."

These VA records also reflect that in October 1995, the 
veteran was seen again reporting persistent and worsening 
right knee pain, swelling and locking up.  Upon examination, 
the veteran's well-healed scar was again noted, as was 
patellofemoral crepitus and a laterally gliding patella.  
There was mild anterior tenderness and very mild posterior 
tenderness.  McMurray's and drawer signs were negative, and 
there was no instability or varus/valgus stress.  There was 
lateral patellofemoral tenderness.  An MRI taken of the right 
knee and the sagittal views demonstrated complex high signal 
within the posterior horn of the medial meniscus.  In two 
separate areas this high signal extended to the inferior 
surface of the posterior horn.  This was consistent with a 
complex tear in the posterior horn of the medial meniscus.  
Mild joint effusion was present.  The lateral meniscus, 
medial collateral and lateral collateral ligaments, posterior 
cruciate ligament and anterior cruciate ligament were all 
intact.  The bullet hole in the distal femur was noted.  The 
patellar cartilage was normal, and there was no evidence of 
significant chondromalacia. 

In April 1997, the Board remanded the veteran's claim for 
additional development.

In a May 1997 letter, the RO requested the veteran to submit 
additional medical records in support of his claim.  

In May 1997, additional records from the Salisbury VAMC and 
the VAMC in Durham, North Carolina, were associated with the 
claims file.  These records are, in pertinent part, 
duplicative of those summarized above.  

The veteran was examined for VA purposes in August 1997.  He 
noted that within the prior 12 months, he had lost 10 days of 
work.  The veteran also reported that his knee pain, locking 
and swelling continued.  He was told by his doctor that he 
would always have this problem.  The doctor apparently 
prescribed pain medication that made it unsafe for the 
veteran to operate machinery while taking them so he had to 
take days off from work.  The veteran avoided running and did 
not play any sports.  His knee would swell and ache when he 
was on it for a long period of time at work.  Upon 
examination, it was noted that the veteran had a seven inch, 
well-healed scar along the distal anterior right thigh, the 
proximal anterior right leg and the anterior aspect of the 
knee.  The scar curved medially at the patella.  There was no 
swelling, deformity or instability, although some crepitus 
was noted.  The veteran had full extension, and flexion was 
limited to 90 degrees by pain.  An X-ray of the veteran's 
knee revealed no acute bony abnormality or any significant 
degenerative changes.  Several punctate dense fossae were 
seen overlying the knee.  It was uncertain whether these 
related to the remote gunshot wound.  The diagnosis was 
gunshot wound right knee postoperative with residuals.

In March 1998, the Board remanded the veteran's claim for 
additional development.

In a May 1998 letter, the RO asked the veteran for his 
assistance in obtaining additional medical records.

In May 1998, the RO requested additional records pertaining 
to the veteran from the VAMCs in Salisbury and Durham.  
Subsequently in May 1998, the Durham VAMC advised the RO that 
the veteran's records were missing.  

In June 1998, medical records from Nalle Clinic in Charlotte, 
North Carolina, were associated with the claims file.  These 
records reflect that the veteran underwent a physical 
examination in August 1996.  The veteran did not make any 
complaints specific to his right knee.  Upon examination of 
the veteran's extremities, there was no clubbing, cyanosis or 
edema noted.  In April 1998, the veteran complained that his 
knees ached, particularly with physical activity.  There was 
no recent trauma.  Upon examination, his knee had a full 
range of motion, though crepitus was noted.  There was no 
joint instability.  During an outpatient visit in June 1998, 
it was noted that the veteran's knees were "doing okay."  
He had seen an orthopedic doctor, was doing his exercises and 
no other therapy was deemed necessary.

In an August 1998 letter, Allen G. Jones, M.D., of the Nalle 
Clinic, noted that he and an orthopedist had seen the 
veteran, who reported a history of chondromalacia of the 
knees.  The veteran had had chronic pain in his knees, 
particularly with increased physical activity such as going 
up and down stairs or prolonged walking.  Dr. Jones supported 
the veteran's decision to seek a job that put less stress on 
his knees in terms of less lifting and less traveling.

Attached to Dr. Jones's letter was, in pertinent part, the 
report of a June 1998 outpatient visit.  Physical examination 
showed an effusion of the right knee.  There was no 
significant gross patellar crepitation.  The knee was very 
tender with palpation of the medial and lateral patella 
because of facettes along the medial joint line.  There was 
no instability of the ligaments.  McMurray's test was 
negative.  There was full range of motion with mild pain on 
the right.  Dorsalis pedis pulses were good and there was no 
lymphadenopathy.  The veteran's station and gait were normal.  

The veteran was examined again for VA purposes in July 1998.  
He reported that his right knee symptoms had continually 
worsened since his first examination.  His knee still caused 
pain almost daily and swelling whenever he did heavy lifting, 
squatting and crawling.  He had moments when his right knee 
would lock up and he had to stop what he was doing.  The 
veteran reported that during the prior April or May, he had 
experienced a severe flare-up of his right knee.  His knee 
gave out on him and he fell off of a 12-foot ladder.  He also 
experienced swelling and locking up.  On some nights, the 
veteran would get no rest.  The veteran also reported that 
his right knee was "very weak."  

The VA examiner noted that he reviewed the veteran's chart 
prior to the examination.  The veteran reported that he was 
wearing a plastic brace on his right knee while working or 
during flare-ups of pain and swelling.  He was being treated 
with oral medication.  He complained of intermittent pain and 
swelling of the right knee with intermittent locking of the 
knee, which was made worse by increased physical activity.  
The veteran stated that he had worked as a nuclear valve 
technician since 1991 and had lost approximately 10 days of 
work per year in the prior eight years due to pain and 
swelling of his right knee.

Upon examination, the veteran walked without evidence of a 
limp.  There was an eight-inch healed, nontender, nonadherent 
incision at the right median parapatellar space with a one-
half inch stab wound in the lateral parapatellar space (drain 
site).  There was no palpable effusion of the right knee.  
However, there was a 1/4 inch increased circumference of the 
right knee when compared to his opposite side.  The veteran 
had limited range of motion of the right knee, with extension 
to 0 degrees and flexion to 115 degrees.  There was no 
instability upon varus and valgus stress in extension or 
flexion.  The cruciate and collateral ligaments were intact 
upon extension and 30 degrees of flexion.  There was a 
negative Lachmann's sign.  The veteran was nontender to 
palpation over the mediolateral semilunar cartilage with a 
negative McMurray's sign.  Subpatellar crepitation was noted 
upon flexion and extension of the right knee with hypesthesia 
to light touch over the distal right patella lateral to the 
skin incision.  There was enlargement of the right tibial 
tubercle (Osgood-Schlatter's disease).  The veteran's legs 
were equal in length without measurable circumferential 
atrophy of either thigh or calf.  Deep tendon reflexes were 
1+ and symmetrical at the knees and ankles.  The extensor 
hallucis longus power was normal.  The veteran was able to 
heel/toe walk without difficulty.

The examiner further noted that there was no weakened 
movement, excessive fatigability or incoordination noted upon 
active and passive movement of the right knee.  The examiner 
was unable to comment upon the veteran's disability except at 
the time of the examination or upon the veteran's disability 
as it related to his ability to work without speculation.  

An X-ray of the right knee revealed no fractures or 
dislocations.  Some bony hypertrophy was present at the 
insertion of the infrapatellar tendon, and there was 
thickening of the infrapatellar tendon itself.  These 
findings were present on the August 1997 examination and may 
have, according to the radiologist, represented the old 
sequelae of Osgood-Schallatter's disease.  Some changes were 
also seen in the distal femur consistent with the clinical 
history of old gunshot wound.  No degenerative changes were 
present and there was no effusion.     

II.  Analysis

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  All 
evidence necessary for an equitable disposition of the 
veteran's claims has been obtained, and the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, regarding all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Regarding the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f)  pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knees are considered major joints.  38 
C.F.R. § 4.45. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a service-connected disability may be assigned 
separate disability ratings under more than one diagnostic 
code, as long as none of the symptomatology for any one of 
the conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 23-97. 

As an initial matter, the Board notes that the veteran's 
claim has not been considered by the RO under the criteria 
for rating muscle injuries, which were recently revised.  
These revisions affected 38 C.F.R. §§ 4.47 through 4.54, and 
4.72 which were removed and reserved, and §§ 4.55, 4.56, 
4.69, 4.73 Diagnostic Codes 5301 through 5323.  However, as 
detailed above, neither the VA examiners in July 1993, August 
1997 nor July 1998 noted that there was any loss of muscle 
strength, muscle herniation or loss of muscle function 
resulting from the veteran's right knee disability, nor were 
such findings noted in the records received from private 
health care providers.  In light of the complete lack of 
evidence of muscle involvement, the Board finds that the RO 
was correct in not evaluating the veteran under the criteria 
of rating muscle injuries, and these criteria will not be 
further discussed. 

The appellant's service-connected right knee disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5257, which pertains to "other impairment" of the knee.  
Under Diagnostic Code 5257, the evaluation assigned is 
dependent upon the extent of subluxation or lateral 
instability.  A disability evaluation of 10 percent is 
warranted when there is "slight" recurrent subluxation or 
lateral instability, and an evaluation of 20 percent is 
assigned when the degree is "moderate."  A disability 
evaluation of 30 percent is assigned when the degree of 
recurrent subluxation or lateral instability is "severe." 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

As detailed above, during a July 25, 1995 VAMC outpatient 
session, the veteran reported a two-month history of right 
knee pain and "locking up."  Specifically, the veteran was 
unable to extend or flex his right knee at times over the 
prior two months.  The medical records prior to this date 
indicate that while the veteran did complain of knee pains 
and swelling, he did not report "locking up" per se.  
Moreover, during his July 1993 VA examination, the veteran 
reported that he had not lost any time from work in the prior 
12 months.  By his October 1995 hearing, the veteran had 
missed four days of work, and by his August 1997 VA 
examination, he reported missing ten days of work.  The 
veteran's complaints that his right knee was "locking up" 
essentially continued following his July 25, 1995, outpatient 
visit.  The Board further notes that the October 1995 MRI 
revealed, in part, a complex tear in the posterior horn of 
the medial meniscus.  It is plausible that this tear reflects 
subluxation of the right knee, the severity of which is 
reflected by the "locking up" phenomenon and the growing 
number of missed work days.  

The Court has held that unlike claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time based on the facts found may be assigned following 
the initial grant of service connection.  Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  In this case, 
based on the veteran's consistent reports that his right knee 
was "locking up" beginning two months before July 25, 1995, 
based on the MRI evidence suggesting subluxation of the right 
knee, and based on the increasing number of days missed from 
work, the Board finds that a 20 percent rating is warranted 
under Diagnostic Code 5257, effective from May 25, 1995.  

The Board also finds that a rating in excess of 20 percent 
under Diagnostic Code 5257, effective from May 25, 1995, is 
not warranted, however.  VA outpatient records dated in 
September 1995 reflect that the veteran's patella was stable 
to varus/valgus stress.  Private medical records indicate 
that there was no joint instability found in April 1998 and 
"no instability of the ligaments" in June 1998.  No 
instability upon varus and valgus stress was noted during the 
July 1998 VA examination.  Moreover, while the Board finds 
that the veteran's "locking up" of his right knee has 
reportedly grown in severity since it began in May 1995, knee 
tests for stability have never demonstrated a severe 
condition.  In summary, the medical evidence does not reflect 
the severe symptoms of instability and/or subluxation which 
would merit a 30 percent rating under Diagnostic Code 5257.  

A claimant who is evaluated for instability of the knee and 
who has limitation of motion may be assigned separate ratings 
as manifestations of limitation of motion and instability do 
not overlap.  See VAOPGCPREC 23-97 and 9-98.  In this case, a 
compensable rating for limitation of motion is not warranted.  
There is no evidence of arthritis of the right knee.  The 
Board further notes that pursuant to 38 C.F.R. Diagnostic 
Code 5260, which concerns limitation of flexion of the leg, a 
noncompensable evaluation is assigned when flexion is limited 
to 60 degrees, and a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  When flexion is limited to 
30 degrees, a 20 percent rating is assigned.  Diagnostic Code 
5261 relates to evaluations for limitation of extension of 
the leg.  Under this code, a noncompensable evaluation is 
assigned when extension is limited to 5 degrees and a 10 
percent is assigned when extension is limited to 10 degrees.  
When extension is limited to 15 degrees, a 20 percent rating 
is assigned.  As indicated above, however, extension in the 
veteran's right knee has repeated been found on examination 
to be full, to 0 degrees.  During his July 1993 examination 
for VA purposes, the veteran could squat three-fourths of the 
way down before discomfort stopped him.  Flexion in the right 
knee was to 100 degrees in September 1995, to 90 degrees in 
August 1997, and to 115 degrees in July 1998.  Clearly, the 
veteran does not satisfy the criteria for a rating in excess 
of 10 percent under the provisions of either Diagnostic Codes 
5260 or 5261.  

With respect to another potentially applicable diagnostic 
code, it is observed that ankylosis of the knees is evaluated 
under Diagnostic Code 5256.  It is not shown, however, that 
the appellant has actual ankylosis, so a rating under that 
code is inappropriate.  

While the claims file does indicate that the veteran 
underwent surgery for his right knee injury in service, a 
rating under Diagnostic Code 5259 (relating to symptomatic 
removal of semilunar cartilage) would be inappropriate.  Even 
assuming that semilunar cartilage was removed during the 
irrigation and debridement procedure in August 1983 and that 
the veteran's symptoms were resulting from this removal, the 
maximum rating under Diagnostic Code 5259 is 10 percent, 
which is the disability rating the veteran has already been 
assigned under Diagnostic Code 5257.  The evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  Diagnostic Codes 5257 and 5259 
pertain to cartilage problems causing similar symptoms.  In 
addition, there is no evidence in the claims file that the 
veteran has dislocated cartilage, so a disability rating 
under Diagnostic Code 5258 would be inappropriate.  

The Board further notes that, "[s]cars, other," are rated 
on the basis of limitation of function of the body part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  
Scars which are tender or painful on objective demonstration 
are rated 10 percent disabling.  38 C.F.R. Part 4, Diagnostic 
Code 7804.  Scars that are superficial, poorly nourished, and 
repeatedly ulcerated warrant a 10 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 7803.  However, in every 
instance where the schedule does not provide a noncompensable 
(zero percent) evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1998).

The Board finds that the current disability picture presented 
with respect to the scar on the appellant's right knee does 
not support the assignment of a compensable rating.  As fully 
detailed above, the clinical findings on examinations for VA 
purposes conducted in July 1993, August 1997 and July 1998 
were entirely negative for any signs of tenderness, 
disfigurement, repeated ulceration, any functional 
impairment, or other disability associated with this scar.  
The examiner in August 1997, in fact, noted that the 
veteran's scar was "well-healed," while the examiner in 
July 1998 described the scar as "healed, nontender, [and] 
nonadherent..."  In summary, the medical findings of record 
simply do not show any degree of functional impairment of the 
scar; and accordingly, a separate disability rating for the 
scar on the veteran's right knee is not in order.

In reaching its decision, the Board has also considered other 
provisions which might provide for a more favorable decision 
in this case, including the provisions of 38 C.F.R. §§ 4.40, 
4.45, as they relate to pain and any resulting functional 
impairment due to pain.  The decision of the Court in DeLuca 
v. Brown, 8 Vet.App. 202 (1995), emphasized that the Board 
must consider whether a higher evaluation is in order based 
on a greater limitation of motion due to pain on use, 
including during flare-ups.

In this regard, the Board notes that the evidence in this 
case does not reflect any occasion when the veteran satisfied 
the criteria for a rating in excess of 10 percent under those 
diagnostic codes that contemplate impairment caused by 
limitation of motion.  In addition, no evidence of any 
precise degree of additional range of motion loss of the 
knees due to pain, weakened movement, excess fatigability, or 
incoordination, was present in any medical record, and the 
most recent examiner found that there was no weakened 
movement, excessive fatigability, or incoordination noted 
upon active and passive movement of the right knee.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of gunshot wound of the 
right knee with chondromalacia, prior to May 25, 1995, is 
denied. 

Subject to the criteria governing payment of monetary 
benefits, entitlement to a 20 percent for residuals of 
gunshot wound of the right knee with chondromalacia, 
effective from May 25, 1995, is granted.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

- 16 -


